Exhibit 10.1

 



RETIREMENT AND TRANSITION AGREEMENT

 

THIS RETIREMENT AND TRANSITION AGREEMENT (this “Agreement”) is entered into
effective as of January 1, 2018 by and between America’s Car Mart, Inc., an
Arkansas corporation (the “Company”), and William H. Henderson (“Executive”).

 

WHEREAS, the Company is engaged in the business of the sale and financing of
used vehicles (the “Company Business”);

 

WHEREAS, Executive has been employed by the Company for over thirty (30) years
and served as its Chief Executive Officer for over ten (10) years, most recently
pursuant to that certain Employment Agreement dated as of May 1, 2015 (the
“Employment Agreement”);

 

WHEREAS, Executive previously notified the Company of his intention to retire as
Chief Executive Officer of the Company effective December 31, 2017; and

 

WHEREAS, to facilitate a smooth and orderly transition in the management of the
Company, Executive agrees to make himself available to provide services to the
Company on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:

 

1.            Retirement.

 

1.1              Retirement from Positions. Executive’s retirement from
employment with the Company and its parent, subsidiaries and affiliates
(collectively, the “Company Group”) is effective as of 11:59 p.m., Central
Standard Time, on December 31, 2017 (such date, the “Retirement Date”). Such
retirement from employment with the Company Group includes Executive’s voluntary
retirement and resignation from the position of Chief Executive Officer of the
Company and all other officer and employee positions held by Executive with the
Company Group.

 

1.2              Release Agreement. Executive’s receipt of any payments and
benefits pursuant to this Agreement (other than compensation payable for service
as a non-employee director of the Company’s parent company pursuant to Section
2.2 (the “Director Fees”)) is subject to Executive’s signing and not revoking
the Release Agreement substantially in the form attached hereto as Exhibit A
(the “Release Agreement”); provided that the Release Agreement is effective
within sixty (60) days following the date of this Agreement. No payments or
benefits under this Agreement (other than the Director Fees) shall be paid or
provided to Executive unless the Release Agreement becomes effective in
accordance with the deadline specified in the preceding sentence.

 

2.            Director Services and Compensation.

 

2.1              Director Services. Executive’s retirement from employment with
the Company Group as set forth in Section 1.1 does not affect his position as a
director of the Company’s parent company, America’s Car-Mart, Inc., a Texas
corporation (the “Parent Company”). Executive will continue to serve as a
director of the Parent Company until his resignation or removal from such
directorship, subject to his annual nomination by the Parent Company’s Board of
Directors (the “Board”) (or a committee thereof) and election by the
shareholders of the Parent Company to serve as a member of the Board.

 



 
 

 

2.2              Director Compensation. Effective as of the Retirement Date,
Executive shall be eligible to receive an annual retainer of $40,000 for service
as a non-employee director of the Parent Company and such other compensation,
other than any stock options or restricted shares granted during the first two
fiscal years following the Retirement Date, payable to non-employee directors as
is determined from time to time by the Board. Executive’s retainer for service
as a Parent Company director from the Retirement Date through the date of the
Parent Company’s Annual Meeting in 2018 shall be pro rated to reflect the
portion of the year in which Executive served as a non-employee director and
shall otherwise be payable in accordance with the Parent Company’s past practice
for compensation of its non-employee directors.

 

3.            Transition.

 

3.1              Consulting Period and Services. Commencing on the Retirement
Date and ending on the second anniversary thereof (the “Consulting Period”),
Executive shall make himself available to advise senior management and otherwise
consult with the Company as reasonably requested by the Company from time to
time (the “Consulting Services”); provided that the Consulting Services shall
not exceed twenty percent (20%) of the average level of services that Executive
performed during the 36-month period prior to the Retirement Date. The Company
shall not control the manner or means by which Executive performs the Consulting
Services, and Executive’s provision of the Consulting Services to the Company
shall be non-exclusive.

 

3.2              Consulting Fee. In exchange for the Consulting Services,
commencing on the Retirement Date, the Company agrees to pay Executive a monthly
fee of $2,000 (the “Monthly Fee”) during the Consulting Period for a total fee
of $48,000. Except as to the Monthly Fee, no other payment or benefits shall be
due or payable to Executive for the Consulting Services. The Company may
terminate Executive’s service as a consultant prior to the expiration of the
Consulting Period for Cause (as defined below) by delivery of written notice to
Executive, which notice shall effect termination immediately upon delivery of
such written notice. In the event Executive’s service as a consultant is
terminated for Cause, the Monthly Fee shall be prorated through the effective
date of termination. In the event Executive’s service as a consultant is
terminated by reason of Executive’s death, the Monthly Fee shall be paid through
the month of termination. For purposes of this Agreement, “Cause” means the
occurrence of any of the following:

 

(i)       the commission by Executive of any deliberate and premeditated act
involving moral turpitude detrimental to the economic interests of the Company
Group;

 

(ii)       the conviction of Executive of a felony;

 

(iii)      the willful failure or refusal of Executive to perform his duties
hereunder (which failure or refusal persists after written notice from the
Company to Executive complaining of such failure or refusal) or Executive’s
gross negligence of a material nature in connection with the performance of such
duties; or

 



 2 

 

 

(vi)      Executive’s breach of any provision of this Agreement that is not
cured within thirty (30) days subsequent to written notice from the Company to
Executive of the breach.

 

3.3              Status as an Independent Contractor. In all matters relating to
the Consulting Services, nothing under this Agreement shall be construed as
creating any partnership, joint venture or agency between the Company and
Executive or to constitute Executive as an agent, employee or representative of
the Company. Executive shall act solely as an independent contractor and, as
such, is not authorized to bind any member of the Company Group to third
parties. Consequently, Executive shall not be entitled to participate during the
Consulting Period in any of the employee benefit plans, programs or arrangements
of the Company Group in his capacity as a consultant. The Company will not be
responsible for withholding or paying any income, payroll, Social Security or
other federal, state or local taxes, making any insurance contributions,
including unemployment or disability, or obtaining workers’ compensation
insurance on Executive’s behalf. The Company has not, is not and shall not be
obligated to make, and it is the sole responsibility of Executive to make, all
periodic filings and payments required to be made in connection with any
withholding taxes, FICA taxes, federal or state unemployment taxes, and any
other federal, state or local taxes, payments or filings required to be paid,
made or maintained in connection with any payments made by the Company to
Executive in connection with the provision of the Consulting Services. Executive
agrees to indemnify and hold the Company harmless from and against any costs,
fees, expenses, liabilities or penalties associated with any withholding taxes,
FICA taxes, federal unemployment taxes, and any other federal, state or local
taxes, payments or filings required to be paid, made or maintained in connection
with any payments made by the Company to Executive for the Consulting Services.
Executive shall not make any public statements concerning the Consulting
Services that purport to be on behalf of the Company Group, in each case without
prior consent from the Company.

 

4.             Special Retirement Bonus. In recognition of Executive’s
contribution to the Company, and in consideration of the covenants incorporated
herein and the waiver and release contained in the Release Agreement, the
Company shall pay Executive a special retirement bonus equal to $1,100,000 in
the aggregate in a lump sum (the “Retirement Bonus”). Executive’s receipt of the
Retirement Bonus is subject to Executive’s (a) execution and non-revocation of
the Release Agreement and (b) compliance with the obligations and covenants
under this Agreement. The Retirement Bonus shall be paid to Executive on or
before the 90th day following the date of this Agreement.

 

5.             Equity-Based Awards. All non-qualified stock options to purchase
shares of Parent Company stock subject to time-based or performance-based
vesting conditions (the “Awards”), granted to Executive prior to the Retirement
Date shall continue to vest and, to the extent such Awards are or become vested,
shall remain exercisable in accordance with the terms of the applicable Award
agreements and the America’s Car-Mart, Inc. Amended and Restated Stock Option
Plan (the “Stock Option Plan”), subject to Executive’s continuous service (as
defined in the Stock Option Plan) as a director of the Parent Company or as a
consultant of the Company in accordance with the terms of this Agreement.

 

6.             Retirement Plans; Deferred Compensation; Insurance. Executive
shall be entitled to receive his vested accrued benefits, if any, under the
America’s Car-Mart, Inc. 401(k) Plan and the America’s Car-Mart, Inc.
Nonqualified Deferred Compensation Plan in accordance with the terms and
conditions of such plans. In addition, Executive shall continue to receive
health insurance coverage under the Company’s employee and executive health
insurance plans for a period of two years following the Retirement Date as a
former executive officer who remains a director of the Parent Company, subject
to Executive’s continued service as a Parent Company director. Such coverage
shall include medical benefits only as in effect for Executive as of or
immediately prior to the Retirement Date, and the Company will share the premium
costs for such coverage in the same or similar proportion as prior to the
Retirement Date. Commencing on January 1, 2018 (or earlier, if required by the
terms of the Company’s life insurance policy), the Company shall no longer pay
life insurance premiums on behalf of Executive.

 



 3 

 

 

7.             No Other Compensation or Benefits. Except as otherwise
specifically provided herein or as required by the Consolidated Omnibus Budget
Reconciliation Act (COBRA) or other applicable law, Executive shall not be
entitled to any compensation or benefits or to participate in any past, present
or future employee benefit plans, programs or arrangements of the Company Group
on or after the Retirement Date.

 

8.             Covenants and Agreements.

 

8.1              Non-Solicitation.

 

(a)       Customers. During Executive’s provision of Consulting Services
pursuant to this Agreement and for one (1) year immediately following the
cessation of Executive’s provision of Consulting Services for any reason,
Executive shall not, on his own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise (except the Company), solicit, call upon, or attempt to solicit or
call upon, any customer of the Company, or any representative of any customer of
the Company with a view to selling or providing any product or service
competitive with any product or service sold or provided by the Company in the
Company Business, as defined herein, during the twelve (12) month period
immediately preceding cessation of Executive’s provision of Consulting Services,
provided that the restrictions set forth in this section shall apply only to
customers of the Company, or representatives of customers of the Company with
whom Executive had material contact during such twelve (12) month period.
“Material contact” exists between Executive and each of the Company’s existing
customers: (i) with whom Executive actually dealt for a business purpose while
engaged by the Company or to further a business relationship between the
customer and the Company; or (ii) whose business dealings with the Company were
handled, coordinated or supervised by Executive or performed by Executive in
whole or in part.

 

(b)        Employees. During Executive’s provision of Consulting Services and
for one (1) year immediately following the cessation of Executive’s provision of
Consulting Services for any reason, Executive will not solicit or in any manner
encourage employees of the Company to leave the employ of the Company. The
foregoing prohibition applies only to employees with whom Executive had material
contact pursuant to Executive’s duties during the twelve (12) month period
immediately preceding cessation of Executive’s provision of Consulting Services.
“Material contact” means interaction between Executive and another employee of
the Company: (i) with whom Executive actually dealt or worked with; or (ii)
whose employment or dealings with the Company or services for the Company were
handled, coordinated or supervised by Executive.

 



 4 

 

 

8.2              Non-Disclosure.

 

(a)       TRADE SECRETS. Executive acknowledges that the Company owns and uses
trade secrets as defined under applicable law. “Trade secret(s)” means
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information: (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Executive further acknowledges that in the course of Executive’s provision of
Consulting Services and in order to carry out Executive’s duties under this
Agreement, Executive has or will become privy to the Trade Secrets of the
Company. Accordingly, Executive shall not disclose, divulge, publish to others,
or use for any purpose, except as necessary to perform Executive’s duties while
engaged by the Company as a consultant, any Trade Secret of the Company without
the prior written consent of the Company, for so long as such information shall
remain a Trade Secret under applicable law.

 

(b)       CONFIDENTIAL INFORMATION. Executive acknowledges that in order to
conduct its business, the Company owns and uses written and unwritten
confidential information. “Confidential Information” means data and information
relating to the business of the Company (which may not rise to the level of a
Trade Secret under applicable law) which is or has been disclosed to Executive
or of which Executive became aware as a consequence of or through Executive’s
relationship with the Company and which has value to the Company and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Company (except where such public disclosure has been made by Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. Executive
further acknowledges that in the course of his provision of Consulting Services
and in order to carry out his duties under this Agreement, Executive has or will
become privy to Confidential Information of the Company. Accordingly, Executive
agrees that while engaged as a consultant by the Company, and for a period of
two (2) years from the conclusion of Executive’s provision of Consulting
Services for any reason, Executive will not disclose, divulge, publish to others
or use for any purpose any Confidential Information of the Company except to the
extent necessary to perform his duties and responsibilities under this
Agreement, without the prior written consent of the Company.

 

(c)       NOTICE OF TRADE SECRETS AND CONFIDENTIAL INFORMATION. Executive
acknowledges that the Company hereby designates Trade Secrets and Confidential
Information to include, by way of illustration but not limitation, confidential
customer and prospective customer lists; information provided to the Company by
its customers or clients or prospective customers or clients; customer
preferences; client contacts; marketing plans, presentations and strategies;
products; processes; designs; formulas; methods; clinical data; licenses;
software; computer or electronic data disks or tapes; processes; research and
plans for research; computer programs; methods of operations and costs data;
contracts; personnel information; credit terms; financial information (including
without limitation information regarding fee and pricing structures, assets,
status of client accounts or credit); or any other information designated as a
trade secret, confidential or proprietary by the Company.

 



 5 

 

 

(d)       TREATMENT OF TRADE SECRETS AND CONFIDENTIAL INFORMATION. Executive
understands and agrees to treat whatever information the Company wants to
protect from disclosure as genuinely “confidential”, i.e., restricting access by
pass code, stamping hardcopies of customer lists “confidential,” and restricting
access to the customer list to designated and appropriate personnel, and the
like. Executive further agrees, as a consultant, to use his best efforts and the
utmost diligence to guard and protect the Company’s Trade Secrets and
Confidential Information from disclosure to any competitor, customer or supplier
of the Company or any other person, firm, corporation or other entity, unless
such disclosure has been specifically authorized by the Company in writing.

 

8.3              Non-Competition. Executive acknowledges that the Company is
engaged in the Company Business as defined herein. Executive further
acknowledges that the Company Business is primarily concentrated in and focused
in Alabama, Arkansas, Georgia, Indiana, Iowa, Kentucky, Mississippi, Missouri,
Oklahoma, Tennessee and Texas (hereinafter the “Territory”), and that
Executive’s provision of Consulting Services under this Agreement is not limited
to any particular area within that region but will be within and throughout the
entire Territory, and rendered in connection with Company Business. Executive
further agrees and acknowledges that because of his association with the Company
and his access to Trade Secrets and confidential, proprietary information of the
Company which relate to the Company Business as herein defined, Executive’s
competition with the Company as or with a direct competitor in the same line of
business as the Company would damage and impair the business of the Company.
Therefore, during the term of his provision of Consulting Services and for a
period of one (1) year from the conclusion of Executive’s provision of
Consulting Services for any reason, Executive shall not, for himself or on
behalf of any other person, firm, partnership, association, corporation,
business organization, entity or enterprise, perform duties which are
substantially similar to the duties or services performed by Executive on behalf
of Company within the Territory for any business engaged in the Company Business
as defined herein.

 

8.4              Ownership of Work Product. For purposes of this Agreement,
“Work Product” shall mean the data, materials, documentation, computer programs,
inventions (whether or not patentable), and all works of authorship, including
all worldwide rights therein under patent, copyright, trade secret, confidential
information, and other property rights, created or developed in whole or in part
by Executive, relating to the Company Business whether prior to the date of this
Agreement or in the future, either (i) while engaged as a consultant by the
Company and that have been or will be paid for by the Company, or (ii) while
engaged as a consultant by the Company (whether developed during working hours
or not) and not otherwise the subject of a written agreement between the Company
and Executive. All Work Product shall be considered work made for hire by
Executive and owned by the Company. If any of the Work Product may not, by
operation of law, be considered work made for hire by Executive for the Company,
or if ownership of all rights, title, and interest of the intellectual property
rights therein shall not otherwise vest exclusively in the Company, Executive
hereby assigns to the Company, and upon the future creation thereof
automatically assigns to the Company without further consideration, the
ownership of all Work Product. The Company shall have the right to obtain and
hold in its own name patents, copyrights, registrations and any other protection
available in the Work Product. Executive agrees to perform, during and after his
provision of Consulting Services, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product as reasonably requested by the Company.

 



 6 

 

 

8.5              Return of Company Property. All Company property, including,
but not limited to, equipment, devices, records, correspondence, documents,
files, reports, studies, manuals, compilations, drawings, blueprints, sketches,
videos, memoranda, computer software and programs, data or any other
information, including Trade Secrets and Confidential Information (whether
originals, copies or extracts, stored in any medium), whether prepared or
developed by Executive or otherwise coming into Executive’s possession, whether
maintained by Executive in the facilities of the Company, at Executive’s home,
or at any other location, is, and shall remain, the exclusive property of the
Company and shall be promptly delivered to the Company, with no copies or
reproductions retained by Executive, in the event of termination of Executive’s
service for any reason, or at any other time or times the Company may request.
Upon termination of the Consulting Services for any reason, Executive agrees to
sign and deliver the “Termination Certification” attached hereto as Exhibit B.

 

8.6              Reasonable Restrictions. Executive agrees and acknowledges that
the restrictions contained in this Agreement are reasonable and necessary in
order to protect the valuable proprietary assets, goodwill and business of the
Company and that the restrictions will not prevent or unreasonably restrict his
ability to earn a livelihood. Executive also agrees and acknowledges that if his
provision of Consulting Services ends for any reason, Executive will be able to
earn a livelihood without violating the restrictions contained in this Agreement
and that Executive’s ability to earn a livelihood without violating said
restrictions is an important reason in Executive choosing to sign this
Agreement.

 

9.             Section 409A. This Agreement is intended to meet, or be exempt
from, the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and interpretive guidance promulgated thereunder
(collectively, “Section 409A”), with respect to amounts subject thereto, and
shall be interpreted and construed consistent with that intent. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.
If amounts payable under this Agreement do not qualify for exemption from
Section 409A at the time of Executive’s separation from service and therefore
are deemed deferred compensation subject to the requirements of Section 409A on
the date of such separation from service, then if Executive is a “specified
employee” under Section 409A on the date of Executive’s separation from service,
payment of the amounts hereunder shall be delayed for a period of six (6) months
from the date of Executive’s separation from service if required by Section
409A. The accumulated postponed amount shall be paid in a lump sum within sixty
(60) days after the end of the six-month period. If Executive dies during the
postponement period prior to payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to Executive’s estate within
sixty (60) days after the date of Executive’s death.

 



 7 

 

 

10.          Miscellaneous.

 

10.1          Severability. As the provisions of this Agreement are independent
of and severable from each other, the Company and Executive agree that if, in
any action before any court or agency legally empowered to enforce this
Agreement, any term, restriction, covenant, or promise hereof is found to be
unreasonable or otherwise unenforceable, then such decision shall not affect the
validity of the other provisions of this Agreement, and such invalid term,
restriction, covenant, or promise shall also be deemed modified to the extent
necessary to make it enforceable.

 

10.2          Notice. For purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when received if delivered in person,
the next business day if delivered by overnight commercial courier (e.g.,
Federal Express), or the third business day if mailed by United States certified
mail, return receipt requested, postage prepaid, to the following addresses:

 

If to the Company, to:

 

America’s Car Mart, Inc.

802 S.E. Plaza Avenue, Suite 200

Bentonville, Arkansas 72712

Attn: Mr. Jeffrey A. Williams, Chief Executive Officer

 

with a copy to:

 

America’s Car Mart, Inc.

802 S.E. Plaza Avenue, Suite 200

Bentonville, Arkansas 72712

Attn: Mr. W. Brett Papasan, Chief Legal Officer

 



 8 

 

 

If to Executive, to:

 

William H. Henderson

                                                        

                                                        

                                                        

 

with a copy to:

 

                                                        

                                                        

                                                        

Attention:                                        

 

Either party may change its address for notices in accordance with this Section
10.2 by providing written notice of such change to the other party.

 

10.3          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Arkansas.

 

10.4          Benefits; Binding Effect; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns. Executive shall not assign his interest in or delegate his duties under
this Agreement. However, the Company is expressly authorized to assign this
Agreement to one of its affiliates or subsidiaries upon written notice to
Executive; provided that (a) the assignee assumes all of the obligations of the
Company under this Agreement, (b) Executive’s role when viewed from the
perspective of such assignee in the aggregate is comparable to such role
immediately before the assignment, and (c) the Company, for so long as an
affiliate of the assignee, remains secondarily liable for the financial
obligations hereunder. The rights and obligations of the Company hereunder may
also be assigned by operation of law in connection with a merger in which the
Company is not the surviving corporation or in connection with the sale of
substantially all of the assets of the Company; and in the latter event, such
assignment shall not relieve the Company of its obligations hereunder.

 

10.5          Entire Agreement. This Agreement, including its incorporated
Exhibits A and B, constitutes the entire agreement between the parties, and all
prior understandings, agreements or undertakings between the parties concerning
Executive’s retirement from employment or the other subject matters of this
Agreement (other than the post-employment restrictive covenants set forth in the
Employment Agreement, which shall remain in full force and effect) are
superseded in their entirety by this Agreement.

 

10.6          Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 



 9 

 

 

10.7          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but which together shall be one and the
same instrument.

 

10.8          Interpretation. As both parties have had the opportunity to
consult with legal counsel, no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party by reason of such party
having, or being deemed to have, drafted, devised, or imposed such provision.

 

10.9          Duration. Notwithstanding the termination of Executive’s service
as a consultant under this Agreement or as a director of the Parent Company,
this Agreement shall continue to bind the parties for so long as any obligations
remain under this Agreement, and, in particular, the Executive shall continue to
be bound by the covenants set forth in Section 8 of this Agreement.

 

10.10      Incorporation of Recitals. The recitals set forth in the beginning of
this Agreement are hereby incorporated into the body of this Agreement as if
fully set forth herein.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names on January 8,
2018, and the Agreement shall be effective as of the day and year first above
written.

 



  AMERICA’S CAR MART, INC.,   an Arkansas corporation           By:   /s/
Jeffrey A. Williams     Name:  Jeffrey A. Williams     Title: President  



 

 

 

 

EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT, THAT
EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT
EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF EXECUTIVE’S OWN
FREE WILL.

 

 

/s/ William H. Henderson  

William H. Henderson

 

 

 

 

 

 

 



(Signature Page to Retirement and Transition Agreement)

 

 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Agreement”), dated as of January 5, 2018, by and
between America’s Car Mart, Inc., an Arkansas corporation (the “Company”), and
William H. Henderson (“Executive”). Capitalized terms used herein but not
defined shall have the meanings set forth in the Retirement and Transition
Agreement, dated as of January 5, 2018 (the “Retirement Agreement”), by and
between the Company and Executive.

 

WHEREAS, the Retirement Agreement sets forth the terms and conditions of
Executive’s retirement from employment with the Company effective as of December
31, 2017; and

 

WHEREAS, the Retirement Agreement provides that, in consideration for certain
payments and benefits payable to Executive in connection with his retirement,
Executive shall fully and finally release the Company Group from all claims
relating to Executive’s employment relationship with the Company and the
termination of such relationship.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:

 

1.             Release.

 

1.1              General Release. In consideration of the Company’s obligations
under the Retirement Agreement and for other valuable consideration, Executive
hereby releases and forever discharges the Company Group and each of their
respective officers, employees, directors and agents (collectively, the
“Released Parties”) from any and all claims, actions and causes of action
(collectively, “Claims”), including, without limitation, any Claims arising
under any applicable federal, state, local or foreign law, that Executive may
have, or in the future may possess arising out of (x) Executive’s employment
relationship with and service as an employee or officer of the Company Group,
and the termination of such relationship or service, or (y) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that the release set forth in this
Section 1.1 shall not apply to (i) the obligations of the Company under the
Retirement Agreement and (ii) the obligations of the Company to continue to
provide director and officer indemnification to Executive as provided in the
articles of incorporation, bylaws or other governing documents for the Company.
Executive further agrees that the payments and benefits described in the
Retirement Agreement shall be in full satisfaction of any and all claims for
payments or benefits, whether express or implied, that Executive may have
against the Company Group arising out of Executive’s employment relationship,
Executive’s service as an employee or officer of the Company Group and the
termination thereof. The provision of the payments and benefits described in the
Retirement Agreement shall not be deemed an admission of liability or wrongdoing
by the Company Group. This Section 1.1 does not apply to any Claims that
Executive may have as of the date Executive signs this Agreement arising under
the federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). Claims arising
under ADEA are addressed in Section 1.2 of this Agreement.

 



Exhibit A

 

 

1.2              Specific Release of ADEA Claims. In consideration of the
payments and benefits provided to Executive under the Retirement Agreement,
Executive hereby releases and forever discharges the Company Group and each of
their respective officers, employees, directors and agents from any and all
Claims that Executive may have as of the date Executive signs this Agreement
arising under ADEA. By signing this Agreement, Executive hereby acknowledges and
confirms the following: (a) Executive was advised by the Company in connection
with Executive’s retirement to consult with an attorney of Executive’s choice
prior to signing this Agreement and to have such attorney explain to Executive
the terms of this Agreement, including, without limitation, the terms relating
to Executive’s release of claims arising under ADEA; (b) Executive has been
given a period of not fewer than twenty-one (21) days to consider the terms of
this Agreement and to consult with an attorney of Executive’s choosing with
respect thereto; and (c) Executive is providing the release and discharge set
forth in this Section 1.2 only in exchange for consideration in addition to
anything of value to which Executive is already entitled.

 

1.3              Representation. Executive hereby represents that Executive has
not instituted, assisted or otherwise participated in connection with, any
action, complaint, claim, charge, grievance, arbitration, lawsuit or
administrative agency proceeding, or action at law or otherwise against any
member of the Company Group or any of their respective officers, employees,
directors, shareholders or agents.

 

2.             Cessation of Payments. In the event that Executive (a) files any
charge, claim, demand, action or arbitration with regard to Executive’s
employment, compensation or termination of employment under any federal, state
or local law, or an arbitration under any industry regulatory entity, except in
either case for a claim for breach of the Retirement Agreement or failure to
honor the obligations set forth therein or (b) breaches any of the covenants or
obligations contained in or incorporated into the Retirement Agreement, the
Company shall be entitled to cease making any payments due pursuant to Sections
4 and 5 of the Retirement Agreement.

 

3.             Voluntary Assent. Executive affirms that Executive has read this
Agreement, and understands all of its terms, including the full and final
release of claims set forth in Section 1.1. Executive further acknowledges that
(a) Executive has voluntarily entered into this Agreement; (b) Executive has not
relied upon any representation or statement, written or oral, not set forth in
this Agreement; (c) the only consideration for signing this Agreement is as set
forth in the Retirement Agreement; and (d) this document gives Executive the
opportunity and encourages Executive to have this Agreement reviewed by
Executive’s attorney and/or tax advisor.

 

4.             Revocation. This Agreement may be revoked by Executive within the
seven-day period commencing on the date Executive signs this Agreement (the
“Revocation Period”). In the event of any such revocation by Executive, all
obligations of the Company under the Retirement Agreement shall terminate and be
of no further force and effect as of the date of such revocation. No such
revocation by Executive shall be effective unless it is in writing and signed by
Executive and received by the Company prior to the expiration of the Revocation
Period.

 

5.             Miscellaneous.

 

5.1              Severability. As the provisions of this Agreement are
independent of and severable from each other, the Company and Executive agree
that if, in any action before any court or agency legally empowered to enforce
this Agreement, any term, restriction, covenant, or promise hereof is found to
be unreasonable or otherwise unenforceable, then such decision shall not affect
the validity of the other provisions of this Agreement, and such invalid term,
restriction, covenant, or promise shall also be deemed modified to the extent
necessary to make it enforceable.

 



Exhibit A

 

 

5.2              Notice. For purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when received if delivered in person,
the next business day if delivered by overnight commercial courier (e.g.,
Federal Express), or the third business day if mailed by United States certified
mail, return receipt requested, postage prepaid, to the following addresses:

 

If to the Company, to:

 

America’s Car Mart, Inc.

802 S.E. Plaza Avenue, Suite 200

Bentonville, Arkansas 72712

Attn: Mr. Jeffrey A. Williams, Chief Executive Officer

 

with a copy to:

 

America’s Car Mart, Inc.

802 S.E. Plaza Avenue, Suite 200

Bentonville, Arkansas 72712

Attn: Mr. W. Brett Papasan, Chief Legal Officer

 

If to Executive, to:

 

William H. Henderson

                                                        

                                                        

                                                        

 

with a copy to:

 

                                                        

                                                        

                                                        

Attention:                                        

 

Either party may change its address for notices in accordance with this Section
5.2 by providing written notice of such change to the other party.

 

5.3              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Arkansas.

 

5.4              Benefits; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and, in the case of a sale of
all or substantially all of the Company’s assets, or upon any merger,
consolidation or reorganization of the Company, the Company’s assigns.

 



Exhibit A

 

 

5.5              Entire Agreement. This Agreement and the Retirement Agreement
constitute the entire agreement between the parties, and all prior
understandings, agreements or undertakings between the parties concerning
Executive’s retirement from employment or the other subject matters of this
Agreement (other than the post-employment restrictive covenants set forth in the
Employment Agreement, which shall remain in full force and effect) are
superseded in their entirety by this Agreement.

 

5.6              Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

5.7              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but which together shall be one and
the same instrument.

 

5.8              Interpretation. As both parties have had the opportunity to
consult with legal counsel, no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party by reason of such party
having, or being deemed to have, drafted, devised, or imposed such provision.

 

5.9              Incorporation of Recitals. The recitals set forth in the
beginning of this Agreement are hereby incorporated into the body of this
Agreement as if fully set forth herein.

 

[Signature Page Follows]

 

 

 

 

 



Exhibit A

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

  AMERICA’S CAR MART, INC.,   an Arkansas corporation           By:   /s/
Jeffrey A. Williams     Name:  Jeffrey A. Williams     Title: President  



 

 

 

 

EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT, THAT
EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT
EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF EXECUTIVE’S OWN
FREE WILL.

 

 

/s/ William H. Henderson  

William H. Henderson

 

 

 

 

 

 

 

 

 



(Signature Page to Release Agreement)



 



